Detailed Action
Summary
1. This office action is in response to the amendment filed on July 07, 2022. 
2. Applicant has canceled claims 4 and  6-7.
3. Applicant has amended claims 1 and 8. Claims 1 and 8 are amended to incorporate the allowable subject matter of claim 7 and an intervening claim 6, respectively.
4. Claims 1-3,5 and 8-11 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1-3,5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the at least one second DC bus is coupled to at least one of a charging station, a photovoltaic array, or an energy storage system, wherein the charging station is coupled to the at least one second DC bus through a charging station converter, the photovoltaic array is coupled to the at least one second DC bus through a photovoltaic converter, and the energy storage system is coupled to the at least one second DC bus through an energy storage system converter, and the charging station converter, the photovoltaic converter and the energy storage system converter are configured to receive the at least one DC voltage or to provide the at least one external DC voltage."
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the at least one second DC bus is coupled to at least one of a charging station, a photovoltaic array, or an energy storage system, wherein the charging station is coupled to the at least one second DC bus through a charging station converter, the photovoltaic array is coupled to the at least one second DC bus through a photovoltaic converter, and the energy storage system is coupled to the at least one second DC bus through an energy storage system converter, and the charging station converter, the photovoltaic converter and the energy storage system converter are configured to receive the at least one DC voltage or to provide the at least one external DC voltage”
 	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-3 and 5, claims 2-3 and 5 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 9-11, claims 9-11 depend from claim 8, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839